Name: Council Regulation (EEC) No 1432/82 of 18 May 1982 fixing for the 1982/83 marketing year the activating price for aid, the guide price and the minimum price for peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 6 . 82 Official Journal of the European Communities No L 162/31 COUNCIL REGULATION (EEC) No 1432/82 of 18 May 1982 fixing for the 1982/83 marketing year the activating price for aid, the guide price and the minimum price for peas and field beans THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1982/83 marketing year, the activating price for aid for peas and field beans, as referred to in Article 2 of Regulation (EEC) No 1431 /82, shall be 47-60 ECU per 100 kilograms . 2 . This price shall relate to soya cake having :  a total crude protein content of 44 %,  a moisture content of 1 1 % . Article 2 1 . For the 1982/83 marketing year, the guide price for peas and field beans, as referred to in Article 2 of Regulation (EEC) No 1431 /82, shall be 31-40 ECU per 100 kilograms . 2 . This price shall relate to the product supplied in bulk, of sound, genuine and merchantable quality , with 3 % impurities and 14 % moisture before processing . Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ( x ), and in parti ­ cular Article 2(1 ) and (5) and Article 3 (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas Article 2 (2) of Regulation (EEC) No 1431 /82 provides that a price activating the aid for peas and field beans must be fixed for soya cake at a level which, while ensuring a fair income for pro ­ ducers , enables peas and field beans to compete normally with soya cake for use in animal feed ; Whereas this activating price for aid for peas and field beans must relate to a standard quality of soya cake which is representative of the average quality sold on the Community market ; Whereas Article 2 (3 ) of the same Regulation pro ­ vides that the guide price for peas and field beans for human consumption must be fixed at a level which is fair to producers , taking account of the Community 's supply requirements ; whereas this price must relate to a standard quality ; Whereas Article 3 of the same Regulation provides for the fixing of a minimum price which, allowing for market fluctuations and for the cost of transport of the products from producer to processor, enables producers to obtain a fair return, Article 3 For the 1982/83 marketing year, the minimum pur ­ chase price for peas and field beans shall be 27 - 41 ECU per 100 kilograms. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply :  from 1 July 1982 with regard to products used in animal feed,  from 1 August 1982 with regard to products used for human consumption . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982 . For the Council The President P. de KEERSMAEKER (') See page 28 of this Official Journal . ( 2 ) OJ No C 104, 26.4. 1982, p . 25 . ( 3 ) OJ No C 114,6 . 5 . 1982 , p . 1 .